DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 2 of the remarks filed 12/14/2020, with respect to the rejection of claims 4 and 11 under 35 USC 102(a)(1) have been fully considered as to the point that the larger section of the adapter taught by Niggemyer et al. (US 2006/0006194, hereafter ‘194) does not reasonably constitute a “head nut” and are persuasive.  The rejection of claims 4 and 11 under 35 USC 102(a)(1) has been withdrawn. 

Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
With respect to claim 1, applicant argues that the grip of Niggemyer ‘194 is not at a distance from the first end of the tube. This is not found persuasive because, while the collar 18 of Niggemyer ‘194 is not at a distance from the first end of the tube, it would be a simple rearrangement of parts and the rearrangement of parts is obvious in the absence of new or unexpected results.
With respect to claim 7, applicant argues that the tube and adapter of Niggemyer ‘194 are a unitary construction and, therefore, the adapter does not have an axial In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niggemyer et al. (U.S. Patent Application Publication 2006/0006194, hereafter ‘194).
Claim 1: Niggemyer ‘194 teaches an assembly for dispensing a fluid (abstract, Figs. 1-2) comprising:
	a tube (27) having a first end (19) in fluid communication with a second end (21) (Fig. 1, [0017]);
	a grip (18) on an exterior surface of the tube and including a portion that extends perpendicularly from an axis of the tube (Fig. 1, [0017]);
	an adapter (22, 24) for placing the second end of the tube in fluid communication with an aperture (14, 16) (Fig. 1, [0017]), the adapter including a first portion (22) sized to fit in a first diameter aperture (Fig. 1, [0017], [0018]) and a second portion (24) sized to fit in a second diameter aperture (Fig. 1, [0017], [0018]).

	With respect to claim 1, Niggemyer ‘194 does not explicitly teach that the grip is at a distance from the first end of the tube. 
However, the claimed assembly and the assembly taught by Niggemyer ‘194 differ only in the location of the grip, and it has been held that the rearrangement of parts is obvious in the absence of new or unexpected results. See MPEP 2144.04.VI.C.

	Claim 2: Niggemyer ‘194 teaches that the grip can be a disk surrounding the tube (Fig. 1).
	Claim 3: Niggemyer ‘194 teaches that the adapter first portion can have a first set of threads (22) and the adapter second portion can have a second set of threads (24) (Fig. 1, [0017]), where the first set of threads have a diameter smaller than the second 
	Claims 5 and 6: Niggemyer ‘194 teaches that the assembly can further comprise a container (20) in fluid connection with the first end of the tube (Fig. 2, [0017]).
	Claim 7: Niggemyer ‘194 teaches that the adapter includes an axial conduit for the second end of the tube (Fig. 1), the adapter including a first set of threads (22) and a second set of threads (24) about an axis aligned with the axial conduit (Fig. 1, [0017]).
	
Claim 8: Niggemyer ‘194 teaches the limitations of claim 7, as discussed above. With respect to claim 8, Niggemyer ‘194 does not explicitly teach that the first set of threads are sized to be received by a first sparkplug hole of a first engine, or that the second set of threads are sized to be received by a second sparkplug hole of a second engine.
	However, it has been held that changes in size are obvious in the absence of new or unexpected results. See MPEP 2144.04.IV.A.

	Claim 9: Niggemyer ‘194 teaches that the assembly can further comprise a container (20) in fluid connection with the first end of the tube (Fig. 2, [0017]).
	With respect to claim 9, Niggemyer ‘194 does not explicitly teach that the container contains oil, the amount of oil corresponding to the amount of oil needed to prepare a cylinder of a first engine for storage.
	However, this recitation does not patentably distinguish the claimed device from the device taught by Niggemyer ‘194 at this time since the prior art meets the 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.	
	
	Claim 10: With respect to claim 10, Niggemyer ‘194 does not explicitly teach that the adapter is in sealing arrangement with the first sparkplug hole of the first engine when threaded into the first sparkplug hole of the first engine.
	However, this recitation does not patentably distinguish the claimed device from the device taught by Niggemyer ‘194 at this time since the prior art meets the structural and/or chemical limitations set forth and there is nothing on record to evidence that the prior art product could not function in the desired capacity or that there is some additional implied structure associated with the term. The burden is shifted upon the Applicant to evidence the contrary.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Allowable Subject Matter
Claims 11-16 are allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or render obvious an assembly for dispensing a fluid, the assembly including an adapter for placing the second end of the tube in fluid communication with an aperture, wherein the adapter first portion has a first set of threads and the second adaptor portion has a second set of threads, wherein the adapter includes a head nut, the head nut located closer to the first end of the tube than the first set of threads as to the context of claim 4.
The prior art fails to teach or render obvious an assembly for the dispensing of a fluid, the assembly including an adapter in fluid communication with the fluid conduit and having an outlet for expelling fluid, the adapter including a first threaded portion, a second threaded portion, and a head nut as to the context of claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713